DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants' election with traverse of Group I (claims 1-8) in the reply filed on April 27, 2021 is acknowledged.  The traversal is on the ground(s) that the two groups corresponding to the same common technical feature allegedly make a contribution over the prior art in view of Burke (US 3,113,359).  This is not found persuasive because the structural features of the molding assembly of Group I (claims 1-8) are disclosed by Burke (US 3,113,359) in the 35 USC 102(a)(1) and 35 USC 103 rejections, as set forth in sections 10 and 14 that follow.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “25” (see Figures 1 and 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 

The drawings are objected to because lines should be drawn from “20”, “21”, and “22” in Figure 5A to a respective structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “The present invention relates to…” in the 1st line, as well as several instances of the legal terms “comprising”, “comprises”, and “said”.


The disclosure is objected to because of the following informalities:
On page 6, 20th line, replace “3” with “2” after “upper face”.
On page 7, 6th line, it is believed that “3” should be replaced with “9” after “inner surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the ends" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
The term "intumescent" in claims 1 and 8 is a relative term which renders the claims indefinite.  The term "intumescent" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation "the outside" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 2 recites the limitation "the mould" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested either to replace “the” with “a”, or to add “cavity” after “mould” to obtain proper antecedent basis.
Claim 3 recites the limitation "the rail" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “rail” with “rails” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 3,113,359), cited in the Information Disclosure Statement dated April 3, 2020.
Regarding independent claim 1, Burke discloses a molding assembly for use in aluminothermic welding of metal rails (column 3, lines 20-75; column 4, lines 1-32 and 54-58; column 5, lines 57-69; and Figures 1-4), in which the molding assembly comprises the following structural features:
at least one mold part (12);
at least another mold part (14);
metal rails (52, 54), which are disclosed by Burke but are also considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115);
seatings with grooves (42 and 48), as shown in Figure 1; and
a sealing product (44) made of a material (which has a relative degree of being “intumescent” in view of the 35 USC 112(b) rejection above) to be applied in the seatings with grooves (42 and 48), of which the sealing product (44) is disclosed by Burke but is also considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115).

an inner edge configured to close the mold cavity;
an outer edge configured to separate the grooves (42 and 48) from outside of the mold cavity; and
a bottom that extends facing the rails to be welded and connects the inner and outer edges (see Figure 1).
Regarding claim 3, the sealing product (44) is recessed with respect to the seating relative to the rails (52, 54).
Regarding claim 4, the mold parts have a bottom part (10), as shown in Figures 1-3.
Regarding claim 5, the sealing product (44) is in the form of a strip.
Regarding claim 6, the limitation of the strip being thermoformed or molded is written in a product-by-process format and has no patentable weight since determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production (see MPEP 2113).
Regarding claim 7, the strip is conformable to the mold part (see Figures 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 3,113,359).
Regarding claim 8, Burke discloses the features of independent claim 1, but fails to teach the claimed intumescent materials of the sealing product (considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim – see MPEP 2115).  However, it would have been obvious to one of ordinary skill in the art to provide any of these materials, since Burke discloses a material to be used as the sealing product in the seatings with grooves (42, 48), wherein choosing a variant of these materials would merely be a design choice depending upon the temperatures within adjacent portions of the moulding assembly.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 7, 2021